Warren E. Hall, Jr.: This is about -- of what -- of how this case fits into the theory of the doctrine of the case of Leedom versus Kyne is most important. We say that without the Leedom -- with the Kyne case, without that, because of general principles of equity in -- in the United States District Courts, as recognized, this Court -- by this Court all the way back and I'll do as one of the earlier counts that did refer back all the way to Marbury versus Madison. As a matter of fact, I do in my brief. But the jurisdiction of the District Court in the current case was predicated upon at least six of the identical facts which -- or situations which exist here. First, the Board's action was contrary to statute, and it was just as contrary to statute as it was in Kyne case, and in direct conflict with an expressed statutory prohibition which the legislature had reflected in amending the definitive section of employee. It was not an action for review, as was the case in -- neither in Kyne or in this case wasn't an action for a rule -- a review. It was an action set aside acts taken by an agency in excess of statutory authority. In both cases, the Board exercised powers which the Congress had specifically withheld. And that's reflected in the legislative history. In both cases, the rights of the parties were adversely affected by the act of the Government. And if one is deprived of a right granted by a statute, he is per se, may it please the Court, damaged, and this Court so held in Leedom versus Kyne. This employer had no more and no less recourse to unfair labor practice proceedings and the Section 9 review proceedings then did the Union in kind. They both had exactly the same rights and they both have exactly the same rights. There is no basis, whatsoever, upon which to distinguish between the status of an employer and the status of a Union in this case. You -- probability is merely probability. The fact is that the Union, and as the Board contended in its brief in kind, which we've set forth in a footnote in our brief. The Board contended there, and they contended strongly, that the Union had recourse elsewhere, but that it didn't make any difference if they had recourse on the unfair labor act proceeding. I respectfully submit that what the respondent here, what I'm doing, my client is doing here, is not to try to enlarge the doctrine set forth in the Kyne case.
Byron R. White: Mr. Hall, it seems to me, you are -- the Board's position is (Inaudible) did say that the Board had some control over Greyhound (Inaudible) That adds up --
Warren E. Hall, Jr.: That's correct.
Byron R. White: (Inaudible)
Warren E. Hall, Jr.: Not as a matter of law, Mr. Justice, nor, as a matter of the legislative history as to what employment is.
Byron R. White: So, it's you against the (Inaudible)
Warren E. Hall, Jr.: Well, there is a violation right on the face of this order which is a violation of an expressed --
William J. Brennan, Jr.: (Inaudible)
Warren E. Hall, Jr.: No, sir. I --
William J. Brennan, Jr.: (Inaudible)
Warren E. Hall, Jr.: Mr. -- Mr. Justice Brennan, may --
William J. Brennan, Jr.: (Inaudible)
Warren E. Hall, Jr.: No, Your Honor.
William J. Brennan, Jr.: Nevertheless, as I understood (Inaudible)
Warren E. Hall, Jr.: May -- may I, Mr. Justice Brennan, simply say this, and my contention why it is directly in violation of the statute. When read in the light of the legislative history, which is set forth at pages 10 and 11 of our brief, in taking everything that the Board said, both pros and cons, there is not an employment relationship between Greyhound and the employees of Floors, either joint or otherwise. Thank you for your indulgence.
Earl Warren: Mr. Come.
Norton J. Come: Unless the Court has some questions, I don't have anything further to add.
Earl Warren: Very well.